DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Arai et al. (US 6,779,642 B2). 
Regarding claim 1, Arai et al. discloses a braking device (fig. 1) configured to brake rotation of a shaft (8) of a transmission (2), the braking device comprising: 
a housing (16, 32, 38, 40, 48) attachable to a casing (4) of the transmission; 

a lubrication structure (38) configured to lubricate the plurality of braking discs of the braking part (note col. 5, lines 6-26), wherein the lubrication structure includes a supply part configured to supply an oil to the interior of the housing, the supply part including a first supply port (52, 54), the first supply port provided in a member different from the shaft, the first supply port disposed radially inside the braking part (14, 34), and a discharge part configured to discharge the oil supplied to the interior of the housing to the casing of the transmission, the discharge part including a discharge flow pathway axially extending, the discharge flow pathway provided on an outer peripheral side of the plurality of braking discs (note the discharge of the lubricating oil through the axial passages of the part 48 to the part 56 and the axial passages 66 to the plurality of discs 20 and to the space 67 as shown in fig. 1).
Re-claim 2, Arai et al. discloses the first supply port (52, 54) is provided in the housing (32, 38).
Re-claim 3, Arai et al. discloses the lubrication structure includes a housing flow pathway (note the oil flow pathway shown with arrows from the port 52 to the passages 54 and to the brake parts 14 as shown in fig. 1), the housing flow pathway provided in the housing, the housing flow pathway configured to lead the oil to the first supply port.
Re-claim 5, Arai et al. discloses the housing (16, 32, 38, 40, 48) further includes a disc portion (32) opposed to the casing of the transmission, and a center boss (48) extending toward the interior of the housing in a middle of the disc portion (32), the plurality of braking discs (14) are supported to be axially movable on an outer peripheral side of the center boss (note “an outer peripheral side of the center boss” is interpreted as to be a side of the outer peripheral surface of the center boss and not the outer peripheral surface of the center boss, wherein the braking discs are positioned in an area of the outer peripheral side of the center boss and not on 
Re-claim 6, Arai et al. discloses a center member (26) coupled to the shaft (8), wherein the center member includes a tubular portion (note the tubular portion of the part 26 where the plurality of discs 30 are located as shown in fig. 1), the tubular portion disposed radially inside the braking part.
Re-claim 7, Arai et al. discloses the lubrication structure is configured to supply the oil from an inner peripheral side of the tubular portion of the center member (note the passages 62 and 64).
Re-claim 8, Arai et al. discloses the lubrication structure includes a plurality of radial flow pathways, the plurality of radial flow pathways radially penetrating the tubular portion of the center member (note the passages 62 and 64).
Re-claim 10, Arai et al. discloses the supply part of the lubrication structure includes a second supply port (66), the second supply port (66) provided in the center member (26), the second supply port disposed radially inside the braking part.
Re-claim 11, Arai et al. discloses the lubrication structure includes a plurality of axial flow pathways (note the axial flow pathways of the supply ports 66), the plurality of axial flow pathways provided in the center member (26), each of the plurality of axial flow pathways provided with the second supply port in a distal end thereof.
Re-claim 12, Arai et al. discloses the discharge part is provided in the housing (note the discharge of the lubricating oil through the axial passages of the part 48 to the part 56 and the axial passages 66 to the plurality of discs 20 and to the space 67 as shown in fig. 1).
Re-claim 13, Arai et al. discloses the housing includes a tubular portion (note the tubular portion of the part 26 where the plurality of discs 30 are located as shown in fig. 1), the tubular portion extending inside the casing of the transmission, the tubular portion configured to be accommodated in the casing of the transmission, and the discharge part includes a plurality of 
Re-claim 14, Arai et al. discloses the plurality of discharge ports (62 in fig. 5) are disposed to be circumferentially displaced from each other.
Re-claim 15, Arai et al. discloses the housing includes a tubular portion (note the tubular part of the housing part 16 where the discs 20 are engaged as shown in fig. 1) axially extending, the tubular portion accommodating the braking part (14) in an interior thereof, and the discharge flow pathway is provided in the tubular portion (note the discharge of the lubricating oil through the axial passages of the part 48 to the part 56 and the axial passages 66 to the plurality of discs 20 and to the space 67, wherein such discharge flow pathways are all positioned within the interior portion of the tubular portion of the housing part 16 as shown in fig. 1).
Re-claim 16, Arai et al. discloses the tubular portion (note the tubular part of the housing part 16 where the discs 20 are engaged as shown in fig. 1) extends inside the casing of the transmission, the tubular portion configured to be accommodated in the casing of the transmission.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6,779,642 B2) in view of Otsuki et al. (US 9,709,133 B2).
Regarding claim 9, Arai et al. discloses all claimed limitations as set forth above including the plurality of radial flow pathways (64) but fails to disclose the pathways are to be provided in helix alignment as recited in the claim.  However, Otsuki et al. discloses a similar device comprising a plurality of radial flow pathways (53a in figs. 4-5) provided on a tubular portion of a lubrication structure in helix alignment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radial flow pathways of Arai et al. in helix alignment as taught by Otsuki et al. will provide more efficient flow of the lubricating fluid. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 6,779,642 B2) in view of Dick et al. (US 2016/0208865 A1).
Regarding claims 17 and 18, Arai et al. discloses all claimed limitations as set forth above but fails to disclose the discharge flow pathway is provided on an outer peripheral surface of the tubular portion of the housing.  However, Dick et al. discloses a similar device (fig. 5) . 

Claims 1-8, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kure et al. (US 8,483,922 B2) in view of Moriguchi et al. (US 2013/0327595 A1).
Regarding claim 1, Kure et al. discloses a braking device (fig. 2) configured to brake rotation of a shaft (12) of a transmission, the braking device comprising: 
a housing (note the structures comprising lubricating paths 24a, 24b, 25, 26 in fig. 2) attachable to a casing (note the structure comprising lubricating path 23 in fig. 2) of the transmission; 
a braking part (5a, 13a, 15, 16, 20, 21, 22 in fig. 2) disposed in an interior of the housing, the braking part including a plurality of braking discs (16, 20); and 
a lubrication structure (note the lubricating paths 23, 24a, 24b, 25, 26) configured to lubricate the plurality of braking discs of the braking part, wherein the lubrication structure includes a supply part (note lubricating paths 25, 26) configured to supply an oil to the interior of the housing, the supply part including a first supply port (25, 26), the first supply port provided in a member different from the shaft, the first supply port disposed radially inside the braking part. 
Kure et al. discloses all claimed limitations as set forth above including a return pathway (although not shown but disclosed in col. 7, lines 35-37) but fails to disclose the discharge flow pathway provided on an outer peripheral side of the plurality of braking discs.  However, Arai et al. discloses a similar device comprising a lubrication structure (38) configured to lubricate the plurality of braking discs of the braking part (note col. 5, lines 6-26), wherein the lubrication structure includes a discharge part configured to discharge the oil supplied to the interior of the 
Re-claim 2, Kure et al. discloses the first supply port (note lubricating paths 25, 26) is provided in the housing.
Re-claim 3, Kure et al. discloses the lubrication structure (note the lubricating paths 24a, 24b, 25, 26) includes a housing flow pathway, the housing flow pathway provided in the housing, the housing flow pathway configured to lead the oil to the first supply port (25, 26).
Re-claim 4, Kure et al. discloses the housing includes an attachment surface configured to make contact with the casing of the transmission, and the attachment surface is provided with an intake port, the intake port configured to take the oil therethrough into the housing flow pathway (note the casing comprising a lubricating path 23 connected to the housing structure comprising the supply lubricating paths 24b (24a) as shown in fig. 2).
Re-claim 5, Kure et al. discloses the housing further includes a disc portion (note the structure comprising the lubricating paths 24a, 24b) opposed to the casing of the transmission, and a center boss (note the structure comprising the lubricating paths 25, 26) extending toward the interior of the housing in a middle of the disc portion, the plurality of braking discs (16, 20) are supported to be axially movable on an outer peripheral side of the center boss, and the first supply port (25, 26) is provided in a distal end of the center boss.
Re-claim 6, Kure et al. discloses a center member coupled to the shaft, wherein the center member includes a tubular portion (note the structures with a plurality of holes adjacent 
Re-claim 7, Kure et al. discloses the lubrication structure is configured to supply the oil from an inner peripheral side of the tubular portion (note the structures with a plurality of holes adjacent to the bottom ends of the discs 16 and 20 as shown in fig. 2) of the center member.
Re-claim 8, Kure et al. discloses the lubrication structure includes a plurality of radial flow pathways, the plurality of radial flow pathways radially penetrating the tubular portion of the center member (note the structures with a plurality of holes adjacent to the bottom ends of the discs 16 and 20 as shown in fig. 2).
Re-claim 10, Kure et al. discloses the supply part of the lubrication structure includes a second supply port (note the structure with a plurality of holes adjacent to the bottom ends of the discs 20 and comprising lubricating pathway below the lubricating pathway 25 as shown in fig. 2), the second supply port provided in the center member, the second supply port disposed radially inside the braking part.
Re-claim 15, Kure et al. discloses the housing includes a tubular portion (note the structures with a plurality of holes adjacent to the bottom ends of the discs 16 and 20 as shown in fig. 2)  axially extending, the tubular portion accommodating the braking part in an interior thereof, and the discharge flow pathway is provided in the tubular portion .
Re-claim 16, Kure et al. discloses the tubular portion (note the structures with a plurality of holes adjacent to the bottom ends of the discs 16 and 20 as shown in fig. 2) extends inside the casing of the transmission, the tubular portion configured to be accommodated in the casing of the transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657